DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, 3-4, and 6-9 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3-4, and 6-9 are amended.  Claims 2, 5, and 10-15 are cancelled.  

Election/Restrictions
Newly submitted claims 1, and 3-4 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 1, and 3-4 are now directed to a method of treating cancer; however, the claims as originally presented did not include a method for treating cancer.  The claims do not include a unifying special technical feature because compositions such as those in claims 6 would have been obvious to a person of ordinary skill in the art before the effective filing date for the reasons set forth below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, and 3-4 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
	The amendments filed on 27 Apr. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the objection to claims 2, 4, and 11 because of minor informalities is withdrawn.
	In view of Applicants amendments, the objection of claims 6-9 and 14-15 as being in improper form is withdrawn.
	In view of Applicants amendments, the rejection of claim 5 under 35 USC 112(b) as being indefinite for insufficient antecedent basis is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-2, 11, and 13 under 35 USC 102(a)(1) as being anticipated by Visser et al. (Int. J. Appl. Rad. Isotop.; published 1979) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-5 under 35 USC 102(a)(1) as being anticipated by Bloomer et al. (Radiochimica Acta; published 1989) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-5 and 10-13 under 35 USC 103 as being unpatentable over Visser et al. (Int. J. Appl. Rad. Isotop.; published 1979), in view of Bloomer et al. (Radiochimica Acta; published 1989) and Cyr et al. (WO 2011/147762 A2; published 1 Dec. 2011) is withdrawn.

New Grounds of Rejection
Claim Objections
Claim 6 is objected to because of the following informalities: In this case, “structure represented by a formula (I)” should be “structure represented by the formula (I)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 9 is directed to a method according to claim 8; however, claim 8 is directed to a pharmaceutical composition according to claim 6.  Consequently claim 9 is indefinite because it is a method claim dependent to a composition claim.  The examiner suggests amending claim 8 so that it is directed to a pharmaceutical composition according to claim 8.  For the purpose of compact prosecution, claim 9 is being interpreted as being directed to a pharmaceutical composition according to claim 8.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloomer et al. (Radiochimica Acta; published 1989).

Regarding claim 6, Bloomer et al. disclose a composition comprising L-3-[211At]astato-alpha-methyltyrosine (211At-AMT).  This reads on a pharmaceutical composition comprising for treating cancer, the pharmaceutical composition comprising a compound with a structure in which 211At is introduced as a substituent into an amino acid derivative having affinity with an amino acid transporter LAT or salt or a pharmaceutically acceptable salt of the compound wherein the compound is a compound having the structure of instant formula (I) 
    PNG
    media_image1.png
    128
    310
    media_image1.png
    Greyscale
 wherein L=bond; M=H; R1=Me (C1 alkylene group); and R2=R3=H.  The limitation of for treating cancer associated with expression of LAT1 wherein the cancer is selected from the group consisting of pancreatic cancer merely states an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomer et al. (Radiochimica Acta; published 1989; see attached 892), in view of Cyr et al. (WO 2011/147762 A1; published 2011; see attached 892).

	Bloomer et al. teach as discussed above.  Bloomer et al. teach experimental therapeutic using alpha particles (see title).  Bloomer et al. teach that the alpha methyl group is purportedly to enhance selectivity by increasing chemical stability and preventing dehalogenation.  We have evaluated 211At-AMT in B167 melanoma cells (see pg. 150). 211At-AMT was exquisitely toxic (see pg. 151, Fig. 4).  
	Bloomer et al. do not further teach a pharmaceutical composition further comprising a stabilizer for increasing the stability of the compounds in the subject wherein the stabilizer is selected from the group consisting of ascorbic acid, an alkali metal salt of ascorbic acid and an alkaline earth metal salt of ascorbic acid.
	Cyr et al. teach stabilized radiopharmaceutical composition (see title).  Cyr et al. teach 21At (see pg. 5).  Cyr et al. teach the preferred radioprotectant is sodium ascorbate (see pg. 6).  The inventive compositions can be used for treatment of disease (see pg. 8).  Cyr et al. teach that the pharmaceutical composition may be sterilized and may comprise excipients (see pg. 10-11).  Cancers may include pancreatic cancer (see pg. 11). Cyr et al. teach tyrosine (see pg. 15).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Bloomer et al. by further incorporating a stabilizer wherein the stabilizer is sodium ascorbate as taught by Cyr et al. because it would advantageously enable radiopharmaceutical having a longer shelf-life and does not degrade substantially prior to injection into the patient.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomer et al. (Radiochimica Acta; published 1989; see attached 892), in view of Cyr et al. (WO 2011/147762 A1; published 2011), in further view of Mertens et al. (US 7,189,383 B2; issued 13 Mar. 2007; see attached 892).

	Bloomer et al. teach as discussed above.
	Bloomer et al. do not disclose a composition further comprising a probe compound capable of detecting cancer tissue.
	Cyr et al. teach as discussed above.
	Mertens et al. teach radioactively labeled amino acid analogues, their preparation and use (see title).  Mertens et al. teach that 3-123I-IMT was introduced as a SPECT tracer for brain tumours and is used until now also for other tumors like sarcoma and lymphoma.  The LAT1 is a Na+ independent amino acid transporter and is over expressed in malignant cell as it plays a critical role in cell growth and proliferation.  18F-alpha-methyl-tyrosine (PET probe) showed the same uptake properties of IMT (see cols. 1-2).  Mertens et al. teach pharmaceutical compositions comprising one or more amino acid analogues and an excipient carrier or diluent (see pg. 4).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of Bloomer et al. by further incorporating a probe compound capable of detecting a cancer tissue optionally wherein the probe is for positron emission tomography as taught by Mertens et al. because it would have been expected to advantageously enable PET or SPECT imaging of cancer.

Applicants Arguments
	Applicants assert that the combination of Bloomer and Cyr does not teach a method of treating cancer associated with LAT1 in a subject.

Applicant's arguments filed 27 Apr. 2022 have been fully considered but they are not persuasive. Claims 1, and 3-4 which are drawn to a method of treating cancer, are withdrawn for the reasons set forth above.  The election becomes fixed when the claims in an application have received an action on their merits by the Office.  Bloomer anticipates claim 6 for the reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618